Title: From Benjamin Franklin to Pennsylvania Assembly Committee of Correspondence, 16 April 1768
From: Franklin, Benjamin
To: Pennsylvania Assembly Committee of Correspondence


Gentlemen,
London, Saturday April 16, 1768
I have just received your Favour of Feb. 20. directed to Mr. Jackson and myself, containing Instructions for our Conduct relating to the Application for a Repeal of the Duty Act, to the Change of Government, and to the legal Tender of Paper Money; which Instructions we shall observe to the best of our Abilities. Mr. Jackson has read your Letter, and is now reading the Messages and other Papers transmitted to us, which we shall lay before the Secretary of State on Monday, and thereupon again press the Necessity of a Change in the Administration of our Province. The Parliament will have a short Session, ’tis said, in May, when, if any Application is made for the Repeal of that Act by the Agents of the other Colonies, we shall join them heartily, and do what we can likewise in the Affair of Paper Money. In the mean time, should an Indian War make it necessary to have an Emission with a legal Tender it may be considered how far the 4th Clause in the Act of the 24th. Geo. II. might give Countenance to your providing in that way for the Emergency. That Act not being altered or repealed by the 34th. of Geo. III. it seems as if the Parliament thought that Clause not improper tho’ they have not expressly made the same Provision for the other Colonies. The Mail being to go this Evening, I can now only add, that I am, with the utmost Respect for you and the Assembly Gentlemen, Your most obedient, and most humble Servant
B Franklin
Committee of Correspondence
